Citation Nr: 1646849	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  11-08 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation higher than 30 percent for left knee chondromalacia patella.

2.  Entitlement to an evaluation higher than 10 percent for left knee degenerative joint disease.

3.  Entitlement to an evaluation higher than 20 percent for left shoulder impingement syndrome (minor), status post rotator cuff repair.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1988 to June 1995.

This case comes before the Board of Veterans Appeals (Board) on appeal from a March 2009 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was certified to the Board by the Montgomery, Alabama RO.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System.

In a July 2013 correspondence, the Veteran wrote that he had continued problems with his right knee and indicated that he wished to pursue a claim of entitlement to an increased rating for his service-connected right knee disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In September 2015, the case was remanded for further development.  On April 7, 2016, the Appeals Management Center (AMC) issued a supplemental statement of the case denying entitlement to increased evaluations for left knee chondromalacia patella, left knee degenerative joint disease, and left shoulder impingement syndrome.  On April 12, 2016, the AMC issued a rating decision which stated that the initial grant of a separate evaluation for left knee osteoarthritis/degenerative joint disease in February 2001 was clear and unmistakable error.  The rating decision also granted entitlement to service connection for left knee instability and subluxation, assigning a separate 10 percent evaluation, effective January 8, 2013 and a 20 percent evaluation, effective December 9, 2015.

Previous determinations which are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error; where evidence establishes such error, the prior decision may be reversed or amended.  38 C.F.R. § 3.105(a) (2015).  

In this case, however, the Board finds that the April 12, 2016 rating decision impermissibly severed the grant of service connection for left knee degenerative joint disease while the issue had already been appealed to the Board and was under the Board's jurisdiction.  The April 12, 2016 rating decision would also appear to negate the findings of the April 7, 2016 supplemental statement of the case and the subsequent June 7, 2016 recertification to the Board of this issue.

Furthermore, under 38 C.F.R. § 3.957 (2015), service connection for any disability which has been in effect for 10 or more years will not be severed except upon a showing that the original grant was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  38 U.S.C.A. § 1159 (West 2014); 38 C.F.R. § 3.957.  There is no indication in the April 12, 2016 rating decision that this controlling regulation was considered and there is no evidence of record showing any such fraud or disqualifying service on the part of the Veteran.

While the April 12, 2016 rating decision is correct in pointing out that assignment of separate ratings under Diagnostic Code 5010 and for arthritis and Diagnostic Code 5260 both pertain to limitation of motion of the service-connected joint and may constitute impermissible pyramiding, the AOJ should consider revision of the diagnostic code rather than severance of this protected grant of service connection.  38 C.F.R. § 4.71a, Diagnostic Code 5010, 5260 (2015).  In Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011) service connection was not severed under 38 C.F.R. § 3.957 simply because a diagnostic code associated with a disability was corrected to more accurately determine the benefit to which a veteran may be entitled.  VA regulations "do not prohibit the redesignation of an existing service connected rating to accurately reflect the actual anatomical location of the injury or disease resulting in the veteran's disability, provided the redesignation does not result in the severance of service connection for the disability in question."  VAOPGCPREC 50-91.  

The Veteran has been found to have, in addition to limited range of motion, symptoms of cartilage impairment, subluxation, and instability of the left knee.  The assignment of separate ratings under the rating criteria for these symptoms does not constitute pyramiding, and would allow for revision of the rating code assigned for left knee degenerative joint disease without requiring actual severance of the disability.  See VAOPGCPREC 9-04.

The AOJ is therefore directed to review the April 12, 2016 rating decision and issue a new rating decision with findings that conform to VA laws and regulations.

The AOJ is further advised that although the April 12, 2016 rating decision indicated that the Veteran might "face some financial hardship" due to overpayment from the severed award, where an award is reduced or discontinued because of administrative error or error in judgment, the effective date of reduction or discontinuance of an award based solely on administrative error or error in judgment is the date of the last payment.  38 C.F.R. §§ 3.105(a); 3.500(b)(2) (2015).

Lastly, the Veteran attended VA examinations of the left knee and shoulder in December 2015.  In light of the holding in Correia v. McDonald, 28 Vet. App. 158 (2016), VA examinations for musculoskeletal disability must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2015).  The Board therefore orders a new VA examination which conforms to these requirements.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must revise and reissue the April 12, 2016 rating decision to comply with all VA regulations, including 38 C.F.R. § 3.957, which protects severance of a grant of service connection unless there is a finding of fraud or lack of requisite service.

2.  Obtain all outstanding, pertinent treatment records from the Central Alabama Veterans Health Care System since November 2015.  All records received should be associated with the claims file.  If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  After completing the development above, schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee and left shoulder disabilities.  The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that the Virtual VA and VBMS files have been reviewed.

Perform all necessary tests to determine the current nature and severity of the Veteran's left knee and left shoulder disabilities.  In evaluating the Veteran, the examiner should report the complete range of motion findings for each affected joint.  The examiner should indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joints are used repeatedly over a period of time.  The examiner should address whether the joints exhibit weakened movement, excess fatigability or incoordination.  If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination.

The examiner is asked to specifically test the range of active motion, passive motion, weight-bearing motion, nonweight-bearing motion, and, if possible, range of motion measurements of the opposite joints (i.e., the right shoulder and right knee).  See Correia, 28 Vet. App. 158.  If the examiner is unable to conduct the required testing or concludes that the required testing is not possible or necessary in this case, he or she should clearly explain why that is so.

A complete rationale must be provided for any opinion offered.  If any question cannot be answered without resorting to pure speculation, please provide a complete explanation as to why that is so.

4.  The AOJ must then review the examination reports, claims file, VBMS file, and Virtual VA file.  If any directive specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  Then readjudicate the matters on appeal based upon all evidence of record.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






